Beck, J.
1. When the lessee of lands sublets to another, the latter giving his promissory note for the amount of rent agreed.upon, the relation of landlord and tenant exists, and the subtenant, in proceedings to enforce the payment of the rent by distress warrant, will not be permitted to dispute the title of his landlord by setting up that the subtenancy was created without the consent of the owner.
2. Upon review (at request of counsel for plaintiff in error) of the case of Morgan v. Morgan, 65 Ga. 493, it is agreed that the principle of law enunciated in the third headnote is sound, and should be adhered to, it being supported by a long line of authorities. Spence v. Wilson, 102 *359Ga. 762; Hudson, v. Stewart, 110 Ga. 37; Fletcher v. Fletcher, 123 Ga. 470, and cit.
Submitted July 18, 1906.
Decided January 17, 1907.
Appeal. Before Judge Kimsey. Hall superior court. January 30, 1906.
J. G. Collins, for plaintiff in error.
3. The issue made upon the defendant’s contention that his note for rent was “obtained by fraud and misrepresentation” upon the part of the plaintiff was duly submitted to the jury by the court’s charge; and the evidence authorized a finding against the defendant upon that issue.
4. The evidence supported the finding of the jury as to the amount of rent due.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.